OPINION — AG — (1) A VERIFICATION TO A CRIMINAL COMPLAINT OR INFORMATION BEFORE A COURT CLERK IS SUFFICIENT. (2) A CRIMINAL COMPLAINT AND INFORMATION MAY BE VERIFIED BEFORE ANY OF THE OFFICERS LISTED IN 51 Ohio St. 1961 21 [51-21], EXCEPT SHERIFFS AND THEIR DEPUTIES WHO ARE LIMITED TO CERTAIN SPECIAL INSTANCES IN THE STATUTE ITSELF, AND ALSO EXCEPTING NOTARIES PUBLIC AS TO MISDEMEANOR INFORMATIONS BECAUSE OF BOWES V. STATE, SURPA. THAT IS, WE ARE OF THE OPINION THAT THE RULING IN BOWES V. STATE, SUPRA, STILL OBTAINS BUT ONLY FOR THE NARROW PROPOSITION THAT MISDEMEANOR INFORMATIONS MAY NOT BE VERIFIED BEFORE A NOTARY PUBLIC, AND NOT FOR THE BROADER PROPOSITION THAT SUCH INFORMATION MUST BE VERIFIED BEFORE A MAGISTRATE. (3) AN INFORMATION OR COMPLAINT FILED IN COUNTY COURT BUT VERIFIED BEFORE A JUSTICE OF THE PEACE IS SUFFICIENT. IT IS ALSO THE OPINION OF THE ATTORNEY GENERAL THAT AN INFORMATION OR COMPLAINT FILED IN A JUSTICE OF THE PEACE BUT VERIFIED BEFORE A COUNTY JUDGE IS SUFFICIENT. CITE: 22 Ohio St. 1961 171 [22-171], ARTICLE II, SECTION 17, 22 Ohio St. 1961 303 [22-303], 39 Ohio St. 1961 494 [39-494], 51 Ohio St. 1961 21 [51-21], 39 Ohio St. 1961 21-24 [39-21] — [39-24], 22 Ohio St. 1961 1141.1-1141.30 [22-1141.1] — [22-1141.30] (HUGH COLLUM) FILENAME: m0011561 JAMES M. BULLARD SECRETARY OF STATE ATTORNEY GENERAL OF OKLAHOMA — OPINION SEPTEMBER 6, 1966 OPINION — AG — THE ATTORNEY GENERAL MAY NOT SUBSTITUTE HIS JUDGEMENT FOR THAT OF THE STATE EMERGENCY FUND BOARD AS TO THE EXISTENCE OF AN EMERGENCY; AND IT IS FOR THE BOARD TO DETERMINE, IN EACH CASE, WHETHER THE FINDINGS SUBMITTED BY THE AGENCY ESTABLISH THAT AN EMERGENCY HAS ARISEN WHICH WAS NOT FORESEEN OR REASONABLY FORESEEABLE BY THE LEGISLATURE. THE BOARD'S DISCRETION SHOULD BE EXERCISED IN ACCORDANCE WITH THE LEGAL PRINCIPLES ANNOUNCED HEREIN, AND IN THE ATTACHED OPINIONS. CITE: 62 Ohio St. 1965 Supp., 139.45 [62-139.45] OPINION NO. 63-434, OPINION NO. 63-520, 62 Ohio St. 1965 Supp., 139.46 [62-139.46] (CHARLES NESBITT)